Title: Enclosure: [Abstract on the Amount of Goods Paying a Duty], [20 January 1795]
From: Nourse, Joseph
To: 


Abstract of the amount of Goods paying a duty of 7½ and 10 per cent. Also the amount of duties upon Coffee, Cocoa and Coal, imported into the United States from the 1st of January 1793, to the 31st of December following.



Dollars.
Cents.


Amount of Goods paying a duty of 7½ per cent.
15,510,183
81


Ditto do. do. of 10 per cent.
4,832,117
01


Amount of duty on Coffee from 1st January to 30th June 1793
538,384
12


do. Cocoa do. do.
16,730
31


do. Coal do. do.
4,032
82


Amount of duty on Coffee from 1st July to 31st Dec. 1793
861,645
44


do. Cocoa do. do.
12,452
04


do. Coal do. do.
2,270
18


(Note.) The above duties upon Coffee and Cocoa is the gross amount: The drawbacks upon the exportation of those articles which are very considerable, cannot as yet be ascertained.

Treasury Department, Register’s-Office, January 20th, 1795.
Joseph Nourse, Register.
